DETAILED ACTION
Claims 1 - 20 have been presented for examination.  
This office action is in response to submission of the application on 09/21/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “machine” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification shows that the “machine” comprising general purpose computing device (see the instant application Paragraph 32 - 33 “In an example embodiment the machine 310 is a computing device and the machine learning facility 312 may be a set of computer operations and memory operating on the computing device. … The computing device 320 has at least one processor 322, at least one input 324, and an output 326, such as a display device or other output. In the example, the computing device 320 also has an internal memory 328.”)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the modified simulation model" in “modifying at least a portion of the modified simulation model based at least …”.  There is insufficient antecedent basis for this limitation in the claim since there is no previously recited “modified simulation model” in the parent claim 1.  Examiner notes that there is a “a modified simulation model” in claim 2.  The limitation is interpreted as referring back to claim 2 for the prior art search.

Claim 8 (and similarly 15) recites the limitation "the at least one parameter" in “wherein the at least one parameter is selected from the group ….”.  There is insufficient antecedent basis for this limitation in the claim since there is no previously recited “at least one parameter” in the parent claim 1.  Examiner notes that there is a “at least one parameter” in claim 5.  The limitation is interpreted as referring back to claim 5 for the prior art search.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 8, 10, 12 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Teig et al. (US 6892366) (henceforth “Teig (366)”) in view of Beyene et al. (US 2008/0040089) (henceforth “Beyene (089)”).  Teig (366) and Beyene (089) are analogous art because they solve the same problem of efficiently characterizing a circuit design, and because they are in the same field of circuit analysis and/or design.

With regard to claim 1, Teig (366) teaches a method for adjusting a simulation model, the method comprising: (Teig (366) Col. 2, Top a circuit layout model is adjusted to be more accurate or perform desirably “the integrated circuit is analyzed and possibly simulated using the extracted parasitic resistance and parasitic capacitance. If the parasitic resistance or parasitic capacitance causes cause undesired operation, then the integrated circuit layout must be changed”)
a characteristic value at one or more nodes of a virtual embodiment corresponding to the simulation model; inputting the characteristic value into a trained machine learning facility corresponding to the simulation model; and receiving from the trained machine learning facility one or more predicted values based at least in part on the inputted characteristic value. (Teig (366) Col. 1, Bottom an electronic circuit layout is analyzed (a virtual embodiment) “After an initial integrated circuit layout has been created, the integrated circuit layout is tested and optimized using a set of EDA testing tools.”, and Col. 20, Middle and Figure 13 (lower-half) and 15 data parameters related to each distinct two-dimensional wiring section profile is extracted (a characteristic value) from the circuit layout (corresponding to the simulation model), and are inputted into a trained neural network model (inputted the characteristic value into a trained machine learning facility), where the neural network model predicts capacitance of the wiring section profile (receiving predicted values based on inputted characteristic value) “As with prior systems, the net is first divided into different interconnect wiring sections having different two dimensional capacitance profiles … the data parameters that define the current two-dimensional profile are provided to the selected neural network model to obtain a predicted capacitance per unit length value from the neural network model.”)

Teig (366) does not appear to explicitly disclose: that the characteristic value is measured at one or more nodes of a physical embodiment corresponding to the simulation model.

	However Beyene (089) teaches:
measuring a characteristic value at one or more nodes of a physical embodiment corresponding to a simulation model; inputting the measured characteristic value into a trained machine learning facility corresponding to the simulation model; and receiving from the trained machine learning facility one or more predicted values based at least in part on the inputted measured characteristic value. (Beyene (089) Paragraph 27 - 30 input data is measured from fabricated wafers (measuring a characteristic value from physical embodiment) and corresponds to SPICE simulations of outputs from the circuit (corresponding to the simulation model), and the inputted data is used to predict by a trained model (inputting the measured characteristic value into a trained machine learning facility) a circuit failure without having to explicitly make the failure measurement (receiving a predicted value based on inputted measured characteristic) “In these techniques, simulations, measurements, and/or specified operating parameters of the circuit are used as inputs in simulations of an output parameter of the circuit, and this output parameter is used to determine if the circuit fails to meet a pre-determined criterion … These simulations of the output parameter may use a supervised learning algorithm or technique … The supervised learning algorithm or technique may be trained using a data set that includes specified operating parameters of the circuit, measurements performed on the circuit and/or simulations of outputs from the circuit. In some embodiments, the data set may correspond to one or more lots of integrated circuits that are fabricated on a common wafer or on a set of wafers … In some embodiments, the computer-aided design software includes a transistor-level circuit simulator, such as Simulation Program with Integrated Circuits Emphasis (SPICE), PSPICE, and/or HSPICE.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the using Bayesian modeling to efficiently extract parasitic capacitance from an circuit layout disclosed by Teig (366) with the using physical measurements as inputs to a trained machine learning model disclosed by Beyene (089).  One of ordinary skill in the art would have been motivated to make this modification in order to efficiently characterize a fabricated circuit (Beyene (089) Paragraph 29 “Thus, the simulated output parameter may be used to accelerate characterization of the circuit for those output parameters that are difficult or time consuming to measure”)

With regard to claim 12, Teig (366) teaches a test and measurement system, comprising: (Teig (366) Col. 1, Middle programs are used on a computer for analyzing circuit layouts (test system) “These EDA application programs are computer-based tools for creating, editing, and analyzing integrated circuit design layouts.”, and Col. 7 actual measurements from a physical implementation are used to train a prediction model (measurement system) “Manners of generating solutions for the set of examples include a highly accurate physics modeling or actual measurements from physical implementations … Specifically, referring to step 231 of FIG. 2, associated output points are generated for the input training data points using a highly accurate physics model or an actual physical measurement”, and Col. 23, Top)
characteristic value at one or more nodes of a virtual instance built according to a simulation model; input the characteristic value into a trained machine learning facility corresponding to the simulation model; and receive from the trained machine learning facility one or more predicted values based at least in part on the inputted characteristic value. (Teig (366) Col. 1, Bottom an electronic circuit layout is analyzed (virtual instance) “After an initial integrated circuit layout has been created, the integrated circuit layout is tested and optimized using a set of EDA testing tools.”, and Col. 20, Middle and Figure 13 (lower-half) and 15 data parameters related to each distinct two-dimensional wiring section profile is extracted (a characteristic value) from the circuit layout (built according to the simulation model), and are inputted into a trained neural network model (inputted the characteristic value into a trained machine learning facility), where the neural network model predicts capacitance of the wiring section profile (receive predicted values based on inputted characteristic value) “As with prior systems, the net is first divided into different interconnect wiring sections having different two dimensional capacitance profiles … the data parameters that define the current two-dimensional profile are provided to the selected neural network model to obtain a predicted capacitance per unit length value from the neural network model.”)

	Teig (366) does not appear to explicitly disclose: a machine configuration to host a machine learning facility; a test and measurement instrument having one or more processors configured to perform the steps; and that the characteristic value is measured at one or more nodes of a physical instance built according to a simulation model.

	However Beyene (089) teaches:
a test and measurement system, comprising: a machine configured to host a machine learning facility; and (Beyene (089) Abstract purpose is to characterize a circuit (test and measurement) “Input parameters for a circuit that is to be characterized are provided”, and Figure 9 supervised learning algorithm module as part of a computer system (machine configured to host a machine learning facility))
a test and measurement instrument having one or more processors configured to: (Beyene (089) Paragraph 20 a physical tester can be used (test and measurement instrument) “In some embodiments, the supervised learning method is implemented in a tester, such as an integrated circuit tester … some embodiments, the method is implemented, at least in part, in computer-aided design software.”, and Paragraph 57 system for characterizing a circuit implemented using a processor “We now discuss embodiments of systems that may implement the method for characterizing a circuit. FIG. 9 illustrates an embodiment of a computer system 900. The system 900 may include at least one data processor or central processing unit (CPU) 910,”)
measure a characteristic value at one or more nodes of a physical instance built according to a simulation model; input the measured characteristic value into a trained machine learning facility corresponding to the simulation model; and receive from the trained machine learning facility one or more predicted values based at least in part on the inputted measured characteristic value. (Beyene (089) Paragraph 27 - 30 input data is measured from fabricated wafers (measuring a characteristic value from physical instance) and corresponds to SPICE simulations of outputs from the circuit (according to the simulation model), and the inputted data is used to predict by a trained model (inputting the measured characteristic value into a trained machine learning facility) a circuit failure without having to explicitly make the failure measurement (receiving a predicted value based on inputted measured characteristic) “In these techniques, simulations, measurements, and/or specified operating parameters of the circuit are used as inputs in simulations of an output parameter of the circuit, and this output parameter is used to determine if the circuit fails to meet a pre-determined criterion … These simulations of the output parameter may use a supervised learning algorithm or technique … The supervised learning algorithm or technique may be trained using a data set that includes specified operating parameters of the circuit, measurements performed on the circuit and/or simulations of outputs from the circuit. In some embodiments, the data set may correspond to one or more lots of integrated circuits that are fabricated on a common wafer or on a set of wafers … In some embodiments, the computer-aided design software includes a transistor-level circuit simulator, such as Simulation Program with Integrated Circuits Emphasis (SPICE), PSPICE, and/or HSPICE.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the using Bayesian modeling to efficiently extract parasitic capacitance from an circuit layout disclosed by Teig (366) with the using physical measurements as inputs to a trained machine learning model disclosed by Beyene (089).  One of ordinary skill in the art would have been motivated to make this modification in order to efficiently characterize a fabricated circuit (Beyene (089) Paragraph 29 “Thus, the simulated output parameter may be used to accelerate characterization of the circuit for those output parameters that are difficult or time consuming to measure”)

With regard to claim 2, Teig (366) in view of Beyene (089) teaches all the elements of the parent claim 1, and further teaches comprising:
modifying at least a portion of the simulation model based at least in part on the one or more received predicted values to generate a modified simulation model. (Teig (366) Col. 2, Top layout is updated with extracted parasitic capacitances and further analyzed/simulated “To test an integrated circuit layout, the parasitic resistance and parasitic capacitance are "extracted" from the integrated circuit layout and then the integrated circuit is analyzed and possibly simulated using the extracted parasitic resistance and parasitic capacitance. If the parasitic resistance or parasitic capacitance causes cause undesired operation, then the integrated circuit layout must be changed. Furthermore, minimizing the amount of parasitic resistance and parasitic capacitance can optimize the performance of the integrated circuit.”)

With regard to claim 3, Teig (366) in view of Beyene (089) teaches all the elements of the parent claim 1, and further teaches comprising:
modifying at least a portion of the modified simulation model based at least in part on another predicted value received from the trained machine learning facility to generate a further modified simulation model. (Teig (366) Col. 2, Top the layout can further be changed after simulating with the updated parasitic capacitances, which would motivate one of ordinary skill in the art to extract the parasitic capacitances again (modifying a portion of the modified simulation model based on another predicted value), and where previous predicting/updating/simulating can be repeated any desired number of times)

With regard to claim 4, Teig (366) in view of Beyene (089) teaches all the elements of the parent claim 1, and further teaches comprising:
training the machine learning facility. (Teig (366) Figure 14 “Train a Bayesian network for the 2D profile using the input data points and the output capacitance values. 1435”)

With regard to claim 5 and 14, Teig (366) in view of Beyene (089) teaches all the elements of the parent claim 4 and 12, and further teaches in which training the machine learning facility comprises:
receiving information for at least one parameter of at least one component of the simulation model; and inputting a set of training data to the machine learning facility that includes generated simulated values associated with the at least one parameter of the at least one component of the simulation model. (Teig (366) Figure 14 Bayesian model is trained for output capacitance value using an EM field solver (generated simulated values) from two-dimensional wiring profile (receiving information associated with a parameter of the simulation model) for some wiring (the component of the simulation model), and Column 2, Bottom “The machine learning is performed by first creating training data sets composed of the identified parameters from typical examples of the smaller extraction problem and the answers to those example extraction problems as solved using a highly accurate physics based field solver”)

With regard to claim 6, Teig (366) in view of Beyene (089) teaches all the elements of the parent claim 4, and further teaches:
in which the set of training data comprises a set of training data created using Monte Carlo simulations. (Teig (366) Col. 23, Middle training points are selected to train a Bayesian model using a field solver “Thus, there will be 3*3*3*3*3*3*3*3*3=39 =19,683 training points. 19,683 is an unreasonably large number of training points to solve with field solvers and train the Bayesian inference system with … A better Monte Carlo training point selection method is randomly select training points using a probability density that favors the more typical points. In this manner, the model will be trained using data that it will be likely to encounter in real world extraction problems.”)

With regard to claim 7, Teig (366) in view of Beyene (089) teaches all the elements of the parent claim 1, and further teaches:
in which the simulation model is a circuit simulation model, and wherein the circuit simulation model includes at least one component selected from the group consisting of: a resistor, a transistor, a capacitor, an inductor, a diode, an operational amplifier, a voltage source, a current source, and a transmission line. (Teig (366) Figure 9 – 11 the parasitic capacitance extraction is for a wiring length (component is a transmission line) of an integrated circuit layout (simulation model is a circuit simulation model))

With regard to claim 8 and 15, Teig (366) in view of Beyene (089) teaches all the elements of the parent claim 1 and 12, and further teaches:
in which the simulation model is a circuit simulation model, and wherein the at least one parameter is selected from the group consisting of: resistance, impedance, temperature coefficient, parasitic capacitance, transmission line length, transmission line width, material dielectric constant, and geometry. (Teig (366) Figure 9 – 11 the parasitic capacitance extraction is for a wiring length having a specific width and height (parameter is a geometry) of an integrated circuit layout (simulation model is a circuit simulation model))

With regard to claim 10 and 20, Teig (366) in view of Beyene (089) teaches all the elements of the parent claim 1 and 12, and further teaches:
wherein the simulation model is a circuit simulation model, a three-dimensional electromagnetic model, a serial data link simulation model, a thermal simulation model, or a motion simulation model. (Teig (366) Figure 9 – 11 the layout model (simulation model) corresponds to a wiring connections having parasitic capacitances (is a circuit simulation model), and Figure 2 and 13 a field solver is used to solve for said parasitic capacitances (is an three-dimensional electromagnetic model))

With regard to claim 13, Teig (366) in view of Beyene (089) teaches all the elements of the parent claim 12, and further teaches comprising:
improve the simulation model based at least in part on the received predicted value to generate an improved simulation model. (Teig (366) Col. 2, Top layout is updated with extracted parasitic capacitances and further analyzed/simulated “To test an integrated circuit layout, the parasitic resistance and parasitic capacitance are "extracted" from the integrated circuit layout and then the integrated circuit is analyzed and possibly simulated using the extracted parasitic resistance and parasitic capacitance. If the parasitic resistance or parasitic capacitance causes cause undesired operation, then the integrated circuit layout must be changed. Furthermore, minimizing the amount of parasitic resistance and parasitic capacitance can optimize the performance of the integrated circuit.”)

With regard to claim 16, Teig (366) in view of Beyene (089) teaches all the elements of the parent claim 12, and further teaches:
a memory configured to store the simulation model. (Beyene (089) Figure 9 memory 922 comprises circuit models)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the using Bayesian modeling to efficiently extract parasitic capacitance from an circuit layout disclosed by Teig (366) with the using physical measurements as inputs to a trained machine learning model disclosed by Beyene (089).  One of ordinary skill in the art would have been motivated to make this modification in order to efficiently characterize a fabricated circuit (Beyene (089) Paragraph 29 “Thus, the simulated output parameter may be used to accelerate characterization of the circuit for those output parameters that are difficult or time consuming to measure”)

With regard to claim 17, Teig (366) in view of Beyene (089) teaches all the elements of the parent claim 16, and further teaches: 
further improve the simulation model based at least in part on the at least one received predicted value for the improved simulation model. (Teig (366) Col. 2, Top the layout can further be changed after simulating with the updated parasitic capacitances, which would motivate one of ordinary skill in the art to extract the parasitic capacitances again (further improve the simulation model based on predicted value for the improved simulation model), and where previous predicting/updating/simulating can be repeated any desired number of times)

With regard to claim 18, Teig (366) in view of Beyene (089) teaches all the elements of the parent claim 12, and further teaches:
wherein the machine learning facility is structured to operate on one of the one or more processors of the test and measurement instrument. (Beyene (089) Figure 9 supervised learning algorithm module as part of a computer system comprising a processor (machine learning facility structured to operate on one or processors), and Paragraph 20 supervised learning method can be implemented in a physical tester (machine learning facility structure to operate on the test and measurement instrument))
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the using Bayesian modeling to efficiently extract parasitic capacitance from an circuit layout disclosed by Teig (366) with the using physical measurements as inputs to a trained machine learning model disclosed by Beyene (089).  One of ordinary skill in the art would have been motivated to make this modification in order to efficiently characterize a fabricated circuit (Beyene (089) Paragraph 29 “Thus, the simulated output parameter may be used to accelerate characterization of the circuit for those output parameters that are difficult or time consuming to measure”)

With regard to claim 19, Teig (366) in view of Beyene (089) teaches all the elements of the parent claim 12, and further teaches:
wherein the machine learning facility is structured to operate a processor separate from the one or more processors of the test and measurement instrument. (Beyene (089) Paragraph 57 remote computer systems and data structures can exchange information as desired “We now discuss embodiments of systems that may implement the method for characterizing a circuit … The system 900 may include at least one data processor or central processing unit (CPU) 910 … a network interface 920 for coupling the computer system 900 to one or more remotely located computers and/or data structures, and one or more signal lines or communication buses 912 for coupling these components to one another.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the using Bayesian modeling to efficiently extract parasitic capacitance from an circuit layout disclosed by Teig (366) with the coupled remote computers disclosed by Beyene (089).  One of ordinary skill in the art would have been motivated to make this modification in order to efficiently characterize a fabricated circuit (Beyene (089) Paragraph 29 “Thus, the simulated output parameter may be used to accelerate characterization of the circuit for those output parameters that are difficult or time consuming to measure”)

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Teig (366) in view of Beyene (089), and further in view of Ershov et al. (US 11144688) (henceforth “Ershov (688)”).  Teig (366), Beyene (089) and Ershov (688) are analogous art because they solve the same problem of efficiently characterizing a circuit design, and because they are in the same field of circuit analysis and/or design.

With regard to claim 9, Teig (366) in view of Beyene (089) teaches all the elements of the parent claim 2, and does not appear to explicitly disclose: in which modifying at least a portion of the circuit simulation model comprises replacing the simulation model that is stored in a memory with the modified simulation model.

However Ershov (688) teaches:
in which modifying at least a portion of the circuit simulation model comprises replacing the simulation model that is stored in a memory with the modified simulation model. (Ershov (688) Col. 20, Middle a circuit layout is modified to include changes/adjustments and then saved back to a storage “automatically inserts a corresponding circuit design element (e.g., a detailed repeater circuit description, corresponding to parasitics used to modeled a modified netlist) into the original layout file, making any related design changes/adjustments in the underlying design/layout file as appropriate, per numeral 449; note that any repeater parasitics used for modeling can be translated, by this process, into an actual circuit structure as dictated by the modelled parasitics, e.g., as potentially a buffer having a specific structure for one IC design, as an inverter having a specific structure for a different IC design, and so forth. A resultant design file (i.e., modified circuit design/layout) is then be committed back to slow access memory 407 (e.g., network-attached storage) for future use, for example, in automated production of integrated circuits.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the using Bayesian modeling to efficiently extract parasitic capacitance from a measured circuit layout disclosed by Teig (366) in view of Beyene (089) with the storing of updating design/layout files disclosed by Ershov (688).  One of ordinary skill in the art would have been motivated to make this modification in order to assed signal degradation related to parasitic elements (Ershov (688) Abstract “A computer/software tool for electronic design automation (EDA) uses parasitic elements from a post-layout netlist (PLN) file for a given IC design to assess routing-imposed RC-based signal degeneration”), or to save an updated model for future use (Ershov (688) Col. 20, Middle)

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Teig (366) in view of Beyene (089), and further in view of Lei et al. (US 2020/0134130) (henceforth “Lei (130)”).  Teig (366), Beyene (089) and Lei (130) are analogous art because they solve the same problem of efficiently characterizing a circuit design, and because they are in the same field of circuit analysis and/or design.

With regard to claim 11, Teig (366) in view of Beyene (089) teaches all the elements of the parent claim 10, and does not appear to explicitly disclose: wherein the simulation model is a SPICE circuit simulation model.

However Lei (130) teaches:
wherein the simulation model is a SPICE circuit simulation model. (Lei (130) Paragraph 35 parasitic capacitance can be determined using SPICE/RC modeling of a layout, where SPICE modeling could be used instead of or in addition to a field solver (simulation model is a SPICE circuit simulation model) “In some embodiments, the parasitic capacitance of conductive lines in an integrated circuit layout is determined using SPICE/RC modeling of the integrated circuit”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the using Bayesian modeling to efficiently extract parasitic capacitance from a measured circuit layout disclosed by Teig (366) in view of Beyene (089) with the method of simulating parasitic capacitance disclosed by Lei (130).  One of ordinary skill in the art would have been motivated to make this modification in order to more accurately simulate the parasitic capacitance by taking into account the circuit operating conditions (Lei (130) Paragraph 34 “In some embodiments, when an integrated circuit is overclocked, by increasing the operating voltage of the integrated circuit, the circuit layout, which had acceptable amounts of parasitic capacitance at a first, lower, operating voltage, has an unacceptable amount of parasitic capacitance at a second, higher, operating voltage of the integrated circuit.”)

Examiner General Comments
With regard to the prior art rejection(s), any cited portion of the relied upon reference(s), either to specific areas or as direct language, is intended to be interpreted in the context of the reference(s) as a whole, as would be understood by one of ordinary skill in the art.  Therefore the lack of a citation to other portions which inform the interpretation of the cited portions, is in no way intended to exclude said other portions.  Any direct language, as shown with quotation marks, is intended solely to further point out the teachings provided to one of ordinary skill in the art, and is in no way intended to limit the relied upon teachings to only the quoted portions existing in a vacuum.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Liu et al. “An Efficient High-Frequency Linear RF Amplifier Synthesis Method Based on Evolutionary Computation and Machine Learning Techniques” teaches the same circuit model can comprise both EM models and conventional circuit models, and HSPICE circuit models can be used.
Creech, G. “Neural Networks for the Design and Fabrication of Integrated Circuits for Aerospace Applications” teaches measurements at different fabrication stages can be used with corresponding different models to predict various final transistor values 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148